IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT NASHVILLE          FILED
                      OCTOBER 1998 SESSION
                                          December 30, 1998

                                                Cecil W. Crowson
                                               Appellate Court Clerk
STATE OF TENNESSEE,                )
                                   )   No. 01C01-9802-CC-00079
      Appellee,                    )
                                   )   Bedford County
VS.                                )
                                   )   Honorable Charles Lee, Judge
TANYA ALISHA BURGESS,              )
                                   )   (Aggravated Burglary, Theft)
      Appellant.                   )



FOR THE APPELLANT:                           FOR THE APPELLEE:

Andrew Jackson Dearing III                   John Knox Walkup
117 South Main Street, Suite 101             Attorney General and Reporter
P.O. Box 761                                         and
Shelbyville, TN 37162                        Lisa A. Naylor
                                             Assistant Attorney General
                                             Cordell Hull Building, 2nd Floor
                                             425 Fifth Avenue North
                                             Nashville, TN 37243-0493

                                             William Michael McCown
                                             District Attorney General
                                                     and
                                             Robert G. Crigler
                                             Hollynn L. Hewgley
                                             Assistant Dist. Attorneys General
                                             1 Public Square, Suite 100
                                             Shelbyville, TN 37160-3953




OPINION FILED:



AFFIRMED


Joseph M. Tipton,
Judge
                                             OPINION



               The defendant, Tanya Alisha Burgess, appeals as of right her convictions

by a Bedford County jury of aggravated burglary and theft over one thousand dollars.

On appeal, she questions the sufficiency of the evidence. We affirm the judgment of

the trial court.



                                                 FACTS

               Steve Stover returned home from work in the early morning hours of

December 17, 1996, and found the door to his home unlocked. A police investigation

revealed that a side door had been pried open. A quick search of the house revealed

that several pieces of musical equipment were missing as well as a lockbox and some

jewelry. The value of the stolen property was stipulated to be over one thousand

dollars.



               The investigation quickly focused on James Gammon, a person who

previously had rented a room in the Stover residence. Gammon paid weekly rent to

Stover until he was asked to leave because they "weren't getting along." Stover

testified that Gammon moved out three weeks before the burglary and that Gammon no

longer had permission to enter his house.



               Investigator Tony Collins of the Shelbyville Police Department

subsequently located the defendant and Gammon at the defendant's trailer. Also at the

trailer was Dennis Dewitt, a former boyfriend of the defendant.1 Collins advised the

defendant, Gammon and Dewitt that there had been a burglary and asked them to



               1
                   It is unclear from the record when the defendant and Dewitt became suspects.

                                                     2
come to the station for an interview. The three complied, and the defendant

gave an incriminating written statement to the police after receiving Miranda warnings.

In her statement, the defendant admitted taking jewelry from a dresser in the residence.



             The defendant testified in her own defense. She stated that she did not

see Gammon gain entry to the victim's house. She testified that she thought Gammon

was retrieving property he had left at the house when he resided there. She further

testified that she thought the jewelry belonged to Gammon's ex-fiancé.



             The defendant stated she learned that the property taken from the victim's

residence had been stolen when her cousin heard about the burglary on a police

scanner. She then told Dewitt to dispose of the stolen items in their possession. On

cross-examination, the defendant testified that she lied in her statement to police and

only wrote what she was told to write.



             The jury convicted the defendant of aggravated burglary and theft of

property over one thousand dollars.



                          SUFFICIENCY OF THE EVIDENCE

              The defendant contends the evidence is insufficient to support her

convictions for aggravated burglary and theft. We disagree.



              When an appellant challenges the sufficiency of the evidence, the

standard of review is whether, after viewing the evidence in the light most favorable to

the state, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318, 99 S. Ct. 2781,



                                            3
2789, (1979); State v. Evans, 838 S.W.2d 185, 190-91 (Tenn. 1992); Tenn. R. App. P.

13(e). On appeal, the state is entitled to the strongest legitimate view of the evidence

and all reasonable or legitimate inferences which may be drawn therefrom. State v.

Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). This court will not reweigh the evidence,

reevaluate the evidence, or substitute its evidentiary inferences for those reached by

the jury. State v. Carey, 914 S.W.2d 93, 95 (Tenn. Crim. App. 1995). Furthermore, in a

criminal trial, great weight is given to the result reached by the jury. State v. Johnson,

910 S.W.2d 897, 899 (Tenn. Crim. App. 1995).



              A person is guilty of the offense of aggravated burglary if he or she enters

a habitation without the effective consent of the owner with the intent to commit a theft.

T. C. A. §§ 39-14-402, -403. A person is guilty of theft if that person, with the intent to

deprive the owner of property, knowingly obtains or exercises control over the property

without the owner’s effective consent. T. C. A. § 39-14-103.



              This is a classic case for jury determination. The defendant gave a

statement to the police in which she admitted entering the Stover house and taking

jewelry. She said that while Gammon and Dewitt were loading the musical equipment,

she went into a bedroom and took some rings and two watches. She further admitted,

"Dennis [Dewitt] and Joey [Gammon] were going to sell the stuff [that night]."



              The evidence satisfied the elements of the offenses. After the jury heard

the defendant recant her statement and proclaim innocence, the jury chose not

to believe her. This was exclusively within the province of the jury.




                                              4
                              JUDGMENT OF ACQUITTAL

              At the close of proof and following her sentencing hearing, the defendant

moved for a judgment of acquittal. The defendant contends that the trial court abused

its discretion in denying these motions. As the evidence in the defendant's case has

been found sufficient, this issue is without merit.



              Accordingly, the judgment of the trial court is affirmed.



                                                        _________________________
                                                        Joseph M. Tipton, Judge


Concur:



__________________________
Paul G. Summers, Judge


__________________________
Joe G. Riley, Judge




                                             5